
	
		I
		111th CONGRESS
		1st Session
		H. R. 3528
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a grants program to assist States and units
		  of local governments to establish and expand programs that employ global
		  positioning system technologies as alternative sentencing options, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 GPS Protection & Safety Act of
			 2009.
		2.GPS alternative
			 sentencing options grants program
			(a)Grant program
			 established
				(1)In
			 generalThe Attorney General
			 shall establish a program under which the Attorney General may make grants to
			 States and units of local government to establish or expand programs that
			 provide for global positioning system to be used by law enforcement agencies of
			 such States and units of local government to monitor individuals described in
			 paragraph (2) as an alternative to incarcerating such individuals or in order
			 to ensure compliance by such individuals with the terms and conditions of a
			 properly issued protective order or other court mandated condition.
				(2)Individuals
			 describedAn individual described in this paragraph includes the
			 following:
					(A)An individual who
			 is a convicted sex offender.
					(B)An individual who
			 is subject to an order of protection or a restraining order.
					(C)An individual who
			 is charged or convicted for driving while intoxicated.
					(b)ApplicationTo be eligible to receive a grant under
			 subsection (a), a State or unit of local government shall submit to the
			 Attorney General an application at such time, in such manner, and containing
			 such information as the Attorney General may require through consultation and
			 coordination with appropriate district attorneys, court systems, local
			 probation departments, and police and sheriff departments.
			(c)GAO
			 studyThe Comptroller General shall conduct a study to examine
			 the extent to which the use of a global positioning system is effective as a
			 means to track individuals described in subsection (a)(2).
			(d)DefinitionsIn
			 this section:
				(1)Global
			 positioning systemThe term
			 global positioning system means a satellite-based navigation
			 system made up of satellites designed to pinpoint longitude and latitude
			 through the transmission of digital radio signals.
				(2)Sex
			 offenderThe term sex
			 offender has the meaning given such term in section 111 of the Adam
			 Walsh Child Protection and Safety Act of 2006.
				(3)StateThe
			 term State includes the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, American Samoa, the Northern Mariana
			 Islands, and the United States Virgin Islands.
				(4)Unit of local
			 governmentThe term
			 unit of local government has the meaning given such term in
			 section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3791).
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $140,000,000 for each of the fiscal years 2010 through
			 2014.
			3.Public service
			 awareness campaign
			(a)In
			 generalThe Attorney General
			 shall provide for a public service awareness campaign to educate the public on
			 the importance of reporting instances of stalking.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out subsection (a) $10,000,000 for each of the fiscal years 2010 through
			 2014.
			
